Title: To Thomas Jefferson from Alexander Kerr, 7 February 1808
From: Kerr, Alexander
To: Jefferson, Thomas


                  
                     Sir. 
                     Sunday, Feby. 7. 1808.
                  
                  Mrs. Kerr & myself are much gratified & our affliction somewhat alleviated by your sympathetick & friendly Letter of this Morning, which you have done me the honor to write respecting my Child. The Wound is of a very dangerous nature, however the fever has not yet risen to an alarming height & the Doctors, (Weems, Elzey & Worthington, who have been here this morning) think appearances not unfavorable. I trust Sir, that in a few Days, I shall have it in my Power to inform you that he is out of danger. I am perfectly satisfied that you feel as a Parent on the present melancholy occasion & I sincerely hope that your prayers, with those of his Parents, & the rest of his friends, may be heard by him who has the Power to save my darling Boy.—
                  With the utmost respect, I am Sir Your Obt. Servant
                  
                     Alexr, Kerr 
                     
                  
               